Name: Commission Implementing Regulation (EU) No 1193/2014 of 4 November 2014 amending for the 222nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 5.11.2014 EN Official Journal of the European Union L 318/23 COMMISSION IMPLEMENTING REGULATION (EU) No 1193/2014 of 4 November 2014 amending for the 222nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 October 2014, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one entity from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by this entity and the Comprehensive Report of the Ombudsperson established pursuant to UNSC Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry under the heading Legal persons, groups and entities is deleted: Al-Haramain Foundation (United States). Address: (a) 1257 Siskiyou Blvd., Ashland, OR 97520, USA; (b) 3800 Highway 99 S, Ashland, OR 97520, USA; (c) 2151 E Division St, Springfield, MO 65803, USA. Other information: the United States-based branch of Al-Haramain Foundation was formally established by Suliman Hamd Suleiman al-Buthe and an associate in 1997. Date of designation referred to in Article 2a(4)(b): 28.9.2004.